Exhibit 10.1


FORM OF MI SHARES AGREEMENT FOR THE MARRIOTT INTERNATIONAL, INC. STOCK
AND CASH INCENTIVE PLAN
 
THIS AGREEMENT (the “Agreement”) is entered into on <<GRANT DATE>> (the “Grant
Date”) by MARRIOTT INTERNATIONAL, INC. (the “Company”) and <<PARTICIPANT NAME>>
(“Employee”).
 
WITNESSETH:
 
WHEREAS, the Company maintains the Marriott International, Inc. Stock and Cash
Incentive Plan, as amended (the “Plan”); and
 
WHEREAS, the Company wishes to award to designated employees certain Other
Share-Based Awards as provided in Article 10 of the Plan to be known as “MI
Share” awards; and
 
WHEREAS, Employee has been approved by the Compensation Policy Committee (the
“Committee”) of the Company’s Board of Directors (the “Board”) to receive an
award of MI Shares under the Plan;
 
NOW, THEREFORE, it is agreed as follows:
 
1. Employee Acknowledgment. Employee has been provided with, and hereby
acknowledges receipt of, a Prospectus for the Plan, which contains, among other
things, a detailed description of the Other Share-Based Awards provisions of the
Plan. Employee further acknowledges that he or she has read the Prospectus, the
Plan and this Agreement (including the Jurisdiction-Specific Addendum), and that
Employee understands the provisions thereof.
 
2. Incorporation of Plan and Interpretation. The provisions of the Plan are
incorporated herein by reference and form an integral part of this Agreement.
Except as otherwise set forth herein, capitalized terms used herein shall have
the meanings given to them in the Plan. In the event of any inconsistency
between this Agreement and the Plan, the terms of the Plan shall govern. A copy
of the Plan is available from the Compensation Department of the Company upon
request. All decisions and interpretations made by the Committee or its delegate
with regard to any question arising hereunder or under the Plan shall be binding
and conclusive.
 
3. Grant of MI Shares. Subject to the terms of the Plan and Employee’s
acceptance of this Agreement, this award (the “Award”) of <<QTY GRANTED>> MI
Shares is made as of the Grant Date.
 
4. MI Share and Common Share Rights. The MI Shares awarded under this Agreement
shall be recorded in a Company book-keeping account and shall represent
Employee’s unsecured right to receive from the Company the transfer of title to
shares of Class A Common Stock of the Company (“Common Shares”) in accordance
with the schedule of Distribution Dates set forth in paragraph 5 below, provided
that Employee has satisfied the Conditions of Transfer set forth in paragraph 6
below and subject to the satisfaction of the provision on withholding taxes and
other Tax-Related Items set forth in paragraph 9 below. On each such
Distribution Date, if it occurs, the Company shall reverse the book-keeping
entry for all such related MI Shares and transfer a corresponding number of
Common Shares (which may be reduced by the number of shares withheld to satisfy
withholding taxes as set forth in paragraph 9 below, if share reduction is the
method utilized for satisfying the tax withholding obligation) to an individual
brokerage account (the “Account”) established and maintained in Employee’s name.
Employee shall have all the rights of a stockholder with respect to such Common
Shares transferred to the Account, including but not limited to the right to
vote the Common Shares, to sell, transfer, liquidate or otherwise dispose of the
Common Shares, and to receive all dividends or other distributions paid or made
with respect to the Common Shares from the time they are deposited in the
Account. Employee shall have no voting, transfer, liquidation, dividend or other
rights of a Common Share stockholder with respect to MI Shares prior to such
time that the corresponding Common Shares are transferred, if at all, to
Employee’s Account.
  
5. Distribution of MI Shares. Subject to satisfaction of the Conditions of
Transfer in paragraph 6, MI Shares shall be distributed pro rata with respect to
<<PERCENTAGE>> percent of the MI Shares granted hereunder on <<DATES>>,
respectively (each, a “Distribution Date”). In the event that any Distribution
Date is a Saturday, Sunday or other day on which stock of the Company is not
traded on the NASDAQ or another national exchange, then the Distribution Date
shall be the next following day on which the stock of the Company is traded on
the NASDAQ or another national exchange.
 
6. Conditions of Transfer. With respect to any MI Shares awarded to Employee, as
a condition of Employee receiving a transfer of corresponding Common Shares in
accordance with paragraph 4 above, Employee shall meet all of the following
conditions during the entire period from the Grant Date hereof through the
Distribution Date relating to such MI Shares:
 





--------------------------------------------------------------------------------




 
(a)
Employee must continue to be an active employee of the Company (“Continuous
Employment”);
 
 
 
  
(b)
Employee must refrain from Engaging in Competition (as defined in Section 2.25
of the Plan) without first having obtained the written consent thereto from the
Company (“Non-competition”); and
 
 
 
 
(c)
Employee must refrain from committing any criminal offense or malicious tort
relating to or against the Company or, as determined by the Committee in its
discretion, engaging in willful acts or omissions or acts or omissions of gross
negligence that are or potentially are injurious to the Company’s operations,
financial condition or business reputation. (“No Improper Conduct”). The
Committee’s determination as to whether or not particular conduct constitutes
Improper Conduct shall be conclusive.

 
If Employee fails to meet the requirements relating to (i) Continuous
Employment, (ii) Non-competition, or (iii) No Improper Conduct, then Employee
shall forfeit the right to receive a distribution of any MI Shares for which the
above conditions of transfer have not already been met as of the time such
failure is determined, and Employee shall accordingly forfeit the right to
receive the transfer of title to any corresponding Common Shares. As used in
this paragraph 6, the term “Company” shall include the Company and its
Subsidiaries.


7. Non-Assignability. The MI Shares shall not be assignable or transferable by
Employee except by will or by the laws of descent and distribution. During
Employee’s lifetime, the MI Shares may be exercised only by Employee or, in the
event of incompetence, by Employee’s legally appointed guardian.
 
8. Effect of Death/Disability or Retirement.
 
 
(a)
In the event Employee’s Continuous Employment terminates prior to the relevant
Distribution Date by reason of death or Employee incurs a Disability (as defined
in Section 2.19 of the Plan) prior to the relevant Distribution Date, and if
Employee had otherwise met the requirements of Continuous Employment,
Non-competition and No Improper Conduct from the Grant Date through the date of
such death or Disability, then Employee shall upon death or Disability (as the
case may be) be deemed to have fully satisfied all of the conditions of transfer
in paragraph 6 and the distribution of the MI Shares will occur as soon as
administratively practicable thereafter.

 
 
(b)
In the event Employee’s Continuous Employment terminates prior to the relevant
Distribution Date by reason of Employee’s Retirement (as defined below), and if
Employee had otherwise met the requirements of Continuous Employment,
Non-competition and No Improper Conduct from the Grant Date through the date of
such Retirement, and provided that Employee continues to meet the requirements
of Non-competition and No Improper Conduct, then Employee’s rights hereunder
with respect to any outstanding MI Shares shall continue in the same manner as
if Employee continued to meet the Continuous Employment requirement through the
Distribution Dates related to the MI Shares, except not for that portion of MI
Shares granted less than one year prior to Employee’s termination equal to such
number of shares multiplied by the ratio of (a) the number of days after the
termination date and before the first Distribution Date, over (b) the number of
days between the Grant Date and the first Distribution Date. For purposes of
this Agreement, “Retirement” shall mean termination of employment by retiring
with the specific approval of the Committee (or its delegate) on or after such
date on which Employee has attained age 55 and completed ten (10) Years of
Service.

 
8A. Non-Solicitation. In consideration of good and valuable consideration in the
form of the MI Share Awards granted herein to which Employee is not otherwise
entitled, the receipt and sufficiency of which are hereby acknowledged, and in
recognition of the Company’s legitimate purpose of avoiding for limited times
competition from persons whom the Company has trained and/or given experience,
Employee agrees that during the period beginning on the Grant Date and ending
one year following his or her termination of employment with the Company,
whether such termination of employment is voluntary or involuntary or with or
without cause, he or she will not, on his or her own behalf or as a partner,
officer, director, employee, agent, or consultant of any other person or entity,
directly or indirectly contact, solicit or induce (or attempt to solicit or
induce) any employee of the Company to leave their employment with the Company
or consider employment with any other person or entity. Employee and the Company
agree that any breach by Employee of the non-solicitation obligation under this
paragraph will cause the Company immediate, material and irreparable injury and
damage, and there is no adequate remedy at law for such breach. Accordingly, in
the event of such breach, in addition to any other remedies it may have at law
or in equity, the Company shall be entitled immediately to seek enforcement of
this Agreement in a court of competent jurisdiction by means of a decree of
specific performance, an injunction without the posting of a bond or the
requirement of any other guarantee, any





--------------------------------------------------------------------------------




other form of equitable relief, and/or liquidated damages in the amount of one
hundred fifty percent (150%) of the Fair Market Value of the Awards granted
hereunder as of the Grant Date, and the Company is entitled to recover from
Employee the costs and attorneys’ fees it incurs to recover under or enforce
this Agreement. This provision is not a waiver of any other rights that the
Company may have under this Agreement, including the right to receive money
damages. As used in this paragraph 8A, the term “Company” shall include the
Company and its Subsidiaries.


9. Taxes. The transfer of Common Shares shall be subject to the further
condition that the Company shall provide for the withholding of any taxes
required by applicable federal, state, or local law by reducing the number of
Common Shares to be transferred to Employee’s Account or by such other manner as
the Committee shall determine in its discretion. As a condition to the grant,
vesting and settlement of this Award and as set forth in Article 18 of the Plan,
Employee hereby agrees to make adequate provision for the satisfaction of (and
will indemnify the Company and any Subsidiary or affiliate for) any applicable
taxes or tax withholdings, social contributions, required deductions, or other
payments, if any (“Tax-Related Items”), which arise upon the grant, vesting or
settlement of this Award, ownership or disposition of Common Shares, receipt of
dividends, if any, or otherwise in connection with this Award or the Common
Shares, including, if applicable, hypothetical tax obligations imposed under any
expatriate tax policy maintained by the Company. Regardless of any action the
Company or any Subsidiary or affiliate takes with respect to any or all
applicable Tax-Related Items, Employee acknowledges and agrees that the ultimate
liability for all Tax-Related Items is and remains Employee’s responsibility and
may exceed any amount actually withheld by the Company or any Subsidiary or
affiliate. Employee further acknowledges and agrees that Employee is solely
responsible for filing all relevant documentation that may be required in
relation to this Award or any Tax-Related Items other than filings or
documentation that is the specific obligation of the Company or any Subsidiary
or affiliate pursuant to applicable law, such as but not limited to personal
income tax returns or reporting statements in relation to the grant, vesting or
settlement of this Award, the holding of Common Shares or any bank or brokerage
account, the subsequent sale of Common Shares, and the receipt of any dividends.
Employee further acknowledges that the Company makes no representations or
undertakings regarding the treatment of any Tax-Related Items and does not
commit to and is under no obligation to structure the terms or any aspect of the
Award to reduce or eliminate Employee’s liability for Tax-Related Items or
achieve any particular tax result. Employee also understands that applicable
laws may require varying Common Share or Award valuation methods for purposes of
calculating Tax-Related Items, and the Company assumes no responsibility or
liability in relation to any such valuation or for any calculation or reporting
of income or Tax-Related Items that may be required of Employee under applicable
laws. Further, if Employee has become subject to Tax-Related Items in more than
one jurisdiction, Employee acknowledges that the Company or any Subsidiary or
affiliate may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
 
10. Privacy. By executing this Agreement, Employee understands that personal
data about Employee will be collected, maintained and processed, including
Employee’s name, home address, home telephone number and email address, social
security number, assets and income information, birth date, hire date,
termination date, other employment information, citizenship, and marital status,
and the name, social security number and birth date of Employee’s designated
beneficiaries (“Personal Data”), by the Company and the Company’s service
providers for the purposes of: (i) administering the Plan (including ensuring
that the conditions of transfer are satisfied from the Grant Date through the
Distribution Date); (ii) providing Employee with services in connection with
Employee’s participation in the Plan; and (iii) meeting legal and regulatory
requirements (“Permitted Purposes”). The Company will collect, process and use
Employee’s Personal Data in order to execute its contractual obligations with
Employee and to comply with its legal obligations. Employee’s Personal Data will
not be processed or retained for longer than is necessary for the Permitted
Purposes, unless a longer retention period is required or permitted by law.


Employee’s Personal Data is collected from the following sources:
 
(a)
from this Agreement, investor questionnaires or other forms that Employee
submits to the Company or contracts that Employee enters into with the Company;

 
(b)
from Employee’s transactions with the Company, the Company’s affiliates and
service providers;

 
(c)
from Employee’s employment records with the Company; and

 
(d)
from meetings, telephone conversations and other communications with Employee.



In addition, Employee further understands that the Company may disclose
Employee’s Personal Data to the Company’s third party service providers and
affiliates and other entities in connection with the services the Company
provides related to Employee’s participation in the Plan, including:





--------------------------------------------------------------------------------




 
(a)
financial service providers, such as broker-dealers, custodians, banks and
others used to finance or facilitate transactions by, or operations of, the
Plan;

 
(b)
other service providers to the Plan, such as accounting, legal, or tax
preparation services;

 
(c)
regulatory authorities; and

 
(d)
transfer agents, portfolio companies, brokerage firms and the like, in
connection with distributions to Plan participants.

 
Where Employee’s Personal Data is provided to service providers, the Company
requires that such parties agree to process Employee’s Personal Data in
accordance with the Company’s instructions and to use appropriate measures to
protect the confidentiality and security of Personal Data.


Employee’s Personal Data is maintained on the Company’s networks and the
networks of the Company’s service providers, which may be in the United States
or other countries other than the country in which this Award was granted, which
may have privacy laws that are different from those of the recipient country.


The criteria used to retain Personal Data include:


•
The length of time we have an ongoing relationship with you;



•
Whether there is a legal obligation to which we are subject (for example,
certain laws require us to keep records for a certain period of time before we
can delete them); or



•
Whether retention is advisable in light of our legal position (such as in regard
to applicable statutes of limitations, litigation or regulatory investigations).



Employee may request to access Employee’s Personal Data to verify its accuracy,
update Employee’s Personal Data and/or request a copy of Employee’s Personal
Data or request to delete Personal Data or restrict or object to the use of
Personal Data processing by contacting Employee’s local Human Resources
representative. The Company will respond consistent with applicable law.
Employee may obtain account transaction information online or by contacting the
Plan record keeper as described in the Plan enrollment materials. Employee
further acknowledges that the terms of this Agreement will also apply with
respect to other Awards Employee received in any prior year under the Plan.
 
10A. Consent. If Employee is not employed in the European Economic Area, by
signing this Agreement, Employee hereby consents to the terms and conditions in
paragraph 10.


11. No Additional Rights. Benefits under this Plan are not guaranteed. The grant
of Awards is a one-time benefit and does not create any contractual or other
right or claim to any future grants of Awards under the Plan, nor does a grant
of Awards guarantee future participation in the Plan, even if other Awards have
been granted repeatedly in the past. All decisions with respect to this Award or
future grants of any Awards, if any, will be at the sole discretion of the
Committee. The value of Employee’s Awards is an extraordinary item outside the
scope of Employee’s employment contract, if any. Employee’s Awards are not part
of normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end-of-service payments, bonuses, long-term service
awards, pension or retirement benefits (except as otherwise provided by the
terms of any U.S.-qualified retirement or pension plan maintained by the Company
or any of its Subsidiaries), or similar payments. By accepting the terms of this
Agreement, Employee further agrees to these same terms and conditions with
respect to any other Awards Employee received in any prior year under the Plan.
 
12. Amendment of This Agreement. The Board may at any time amend, suspend or
terminate the Plan; provided, however, that no amendment, suspension or
termination of the Plan or the Award shall adversely affect the Award in any
material way without written consent of Employee.


13. Notices. Notices hereunder shall be in writing, and if to the Company, may
be delivered personally to the Compensation Department or such other party as
designated by the Company or mailed to its principal office at 10400 Fernwood
Road, Bethesda, Maryland 20817, addressed to the attention of the Stock Option
Administrator (Department 935.40), and if to Employee, may be delivered
personally or mailed to Employee at his or her address on the records of the
Company. The Company may also, in its sole discretion, decide to deliver any
documents related to Employee’s current or future participation in the Plan,
this Award, any Common Shares, or any other Company-related documents by
electronic





--------------------------------------------------------------------------------




means. By accepting this Award, whether electronically or otherwise, Employee
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company, including
but not limited to the use of electronic signatures or click-through electronic
acceptance of terms and conditions. To the extent Employee has been provided
with a copy of this Agreement, the Plan, or any other documents relating to this
Award in a language other than English, the English language documents will
prevail in case of any ambiguities or divergences as a result of translation.
 
14. Successors and Assigns. This Agreement shall bind and inure to the benefit
of the parties hereto and the successors and assigns of the Company and, to the
extent provided in the Plan, to the personal representatives, legatees and heirs
of Employee.


15. No Effect on Employment. This Agreement is not a contract of employment or
otherwise a limitation on the right of the Company to terminate the employment
of Employee or to increase or decrease Employee’s compensation from the rate of
compensation in existence at the time this Agreement is executed, subject to
applicable law.


16. Additional (Non-U.S.) Terms and Conditions. Notwithstanding the foregoing
terms and conditions of this Award, Employee acknowledges that applicable law
(including but not limited to rules or regulations governing securities, foreign
ownership, foreign exchange, tax, labor or other matters of any jurisdiction in
which Employee may be residing or working at the time of grant of or while
holding this Award or any MI Shares) may prevent or restrict the issuance of
Common Shares under this Award or any MI Shares, and neither the Company nor any
Subsidiary or affiliate assumes any liability in relation to this Award or any
MI Shares or Common Shares in such case. Moreover, the Company reserves the
right to impose other requirements, including additional terms and conditions,
on Employee’s participation in the Plan, this Award, the MI Shares and
corresponding Common Shares, and any other award or Common Shares acquired under
the Plan, or take any other action (including forfeiture of Awards or Common
Shares or the forced sale thereof) without liability, if the Company determines
it is necessary or advisable in order to comply with applicable law or to
facilitate the administration of the Plan. Employee agrees to sign any
additional agreements or undertakings that the Company requires to accomplish
the foregoing. Employee also acknowledges that applicable law may subject
Employee to additional procedural or regulatory requirements that Employee is
and will be solely responsible for and must fulfill. Employee further
understands and agrees that, unless otherwise permitted by the Company, any
cross-border transfer proceeds received upon the sale of Common Shares must be
made through a locally authorized financial institution or registered foreign
exchange agency and may require Employee to provide to such entity certain
information regarding the transaction. Moreover, Employee understands and agrees
that the future value of the underlying Common Shares is unknown and cannot be
predicted with certainty and may decrease in value. Employee understands that
neither the Company nor any Subsidiary or affiliate is responsible for any
foreign exchange fluctuation between local currency and the United States Dollar
or the selection by the Company or any Subsidiary or affiliate in its sole
discretion of an applicable foreign currency exchange rate that may affect the
value of the Award (or the calculation of income or Tax-Related Items
thereunder). Any additional requirements, restrictions, or terms and conditions
as described in this paragraph 16 or other applicable disclosures may be set
forth in, but are not limited to, the Company’s Policies for Global Compliance
of Equity Compensation Awards or any other agreement or addendum that may be
provided to Employee. Furthermore, Employee acknowledges that the applicable
laws of the country in which Employee is residing or working at the time of
grant, vesting and settlement of the Award or the sale of Common Shares received
pursuant to the Award (including any rules or regulations governing securities,
foreign exchange, tax, labor, or other matters) may subject Employee to
procedural or regulatory requirements. Employee agrees that Employee will be
solely responsible for compliance with such requirements and will hold the
Company and any of its affiliates harmless for any non-compliance with such
requirements. Such requirements may be outlined in but are not limited to the
Jurisdiction-Specific Addendum (the “Addendum”) attached hereto, which forms
part of this Agreement. Notwithstanding any provision herein, Employee’s
participation in the Plan shall be subject to any applicable special terms and
conditions or disclosures as set forth in the Addendum. Employee hereby agrees
not to bring any claims against the Company or any of its affiliates for any
penalties or other adverse consequences to Employee as a result of
non-compliance with these laws/rules. Employee also understands that if Employee
works, resides, moves to, or otherwise is or becomes subject to applicable law
or Company policies of another jurisdiction at any time, certain
country-specific notices, disclaimers, and/or terms and conditions may apply to
Employee from the Grant Date, unless otherwise determined by the Company in its
sole discretion.


17. Governing Law. To the extent not preempted by U.S. Federal law, this
Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the State of Maryland, without giving effect to
principles of conflicts of law. For purposes of litigating any dispute that may
arise directly or indirectly from this Agreement, the parties hereby submit and
consent to the exclusive jurisdiction of the State of Maryland and agree that
any such litigation shall be conducted only in the courts of Maryland or the
federal courts of the United States located in Maryland and no other courts.





--------------------------------------------------------------------------------






18. Adjustments. Employee acknowledges that the MI Share and the Common Shares
are subject to adjustment, modification and termination in certain events as
provided in this Agreement and in the Plan.


19. Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.


20. Entire Agreement. The Plan and this Agreement (including any exhibit,
appendix or addendum hereto) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and Employee with respect to the subject matter hereof.


21. Agreement Severable. In the event that any provision of this Agreement is
held illegal or invalid, the provision will be severable from, and the
illegality or invalidity of the provision will not be construed to have any
effect on, the remaining provisions of this Agreement.


22. Counterparts. This Agreement may be executed in one or more counterparts,
including by way of any electronic signature, subject to applicable law, each of
which will be deemed an original and all of which together will constitute one
instrument.




 IN WITNESS WHEREOF, MARRIOTT INTERNATIONAL, INC. has caused this Agreement to
be signed by its Executive Vice President and Global Chief Human Resources
Officer, effective the day and year first hereinabove written.




 
 
 
 
MARRIOTT INTERNATIONAL, INC.
 
EMPLOYEE
 
 
 
/s/ David A. Rodriguez
 
<<PARTICIPANT NAME>>
 
 Executive Vice President and Global Chief Human Resources Officer
 
 Signed Electronically 




